

113 S1682 IS: Veterans Education Counseling Act of 2013
U.S. Senate
2013-11-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1682IN THE SENATE OF THE UNITED STATESNovember 12, 2013Mr. Casey introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to make certain clarifications and improvements in the academic and vocational counseling programs administered by the Secretary of Veterans Affairs, and for other purposes.1.Short titleThis Act may be cited as the Veterans Education Counseling Act of 2013.2.Clarification and improvement of the provision of academic and vocational counseling to eligible veterans by the Secretary of Veterans Affairs(a)Academic Counseling and Educational Information ServiceSection 3697A of title 38, United States Code, is amended—(1)in subsection (a), by striking counseling services, including and inserting a program of counseling services, to be known as the Academic Counseling and Educational Information Service. Such counseling services shall include;(2)in subsection (e)—(A)by inserting (1) before The Secretary shall; and(B)by adding at the end the following:(2)In making such information available under this subsection, the Secretary shall make available information about the definitions, eligibility requirements, and services provided under this section and information about how the counseling services provided under this section differ from the services provided under section 3104(a)(2) of this title.(3)At a minimum, the Secretary shall make such information available to an individual described in subsection (b) before the individual applies for educational assistance described in subsection (b)(1).; and(3)by adding at the end the following new subsections:(f)The Secretary shall maintain an Internet website on which—(1)a person is able to request counseling services under this section in such a manner that clearly distinguishes such services from counseling services available under section 3104(a)(2) of this title; and(2)an individual receiving counseling services under this section is able to receive such services using a web-based counseling tool and to confidentially access aptitude tests.(g)The primary goal of the counseling services provided under this section is to provide to individuals assistance in—(1)pursuing postsecondary education and training opportunities;(2)obtaining information regarding available postsecondary educational and training opportunities;(3)obtaining career-related information and data on available postsecondary educational and training opportunities;(4)selecting a program of education or training; and(5)addressing other needs relating to education.(h)Services provided under this section are different from the services provided under section 3104(a)(2) of this title and do not involve rehabilitation services..(b)Vocational rehabilitation counseling(1)Electronic applicationSection 3102 of such title is amended by adding at the end the following new subsection:(c)Electronic application for benefitsThe Secretary shall maintain an Internet website on which a person is able to submit an application for benefits under this chapter..(2)Clarification regarding eligibilityVeterans are only eligible for counseling services provided under section 3104(a)(2) of title 38, United States Code, if they are entitled to a rehabilitation program under chapter 31 of such title. Not all veterans who are transitioning from service on active duty in the Armed Forces are eligible for such services.(3)Goal of programThe primary goal of the counseling services provided under section 3104(a)(2) of title 38, United States Code, is to help veterans eligible for such services to prepare for, obtain, and retain employment.